Citation Nr: 0200307	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-09 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently rated 20 percent 
disabling.

2.  Entitlement to an increased rating for migraine 
headaches, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left knee injury with patello-femoral syndrome (PFS), 
currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel

INTRODUCTION

The veteran has verified active military service from April 
1978 to August 1992.  Additional service from March 1972 
through April 1978 is evident, but not confirmed by service 
department documents (see 38 C.F.R. § 3.203(a)).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability is manifested 
by osteoarthritis of the lower two lumbar vertebrae and mild 
levoscoliosis with limitation of lumbar spine motion 
secondary to pain of 0-40 degrees in flexion, 0-20 degrees in 
extension, and 0-30 degrees left and right lateral flexion; 
there is no indication of muscle spasm, loss of lateral spine 
motion, joint space narrowing or irregularity, Goldthwaite's 
sign or other severe disability. 

2.  Since August 31, 2000, his migraine headaches have been 
manifested by characteristic prostrating attacks occurring 
two to three times monthly on average with no evidence that 
the attacks are completely prostrating or productive of 
severe economic inadaptability; prior to that date the 
veteran's headaches were non-prostrating in nature.

3.  The residuals of the veteran's left knee injury with PFS 
are manifested by a limitation of leg flexion from 0 to 60 
degrees, secondary to pain, without impairment of the knee 
involving subluxation or instability, other than occasional 
giving way.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a lumbosacral spine condition have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 3.400, 4.1, 4.2, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code (Code) 5003, 5292, 5293, 
5295 (2001); 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2.  The criteria for an evaluation of 30 percent, but no 
higher, for migraine headaches have been met, effective 
August 31, 2000; prior to that date, the criteria for a 
compensable rating for migraine headaches had not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.124a Code 
8100 (2001); 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left knee injury with PFS have not been 
met; the criteria for an evaluation in excess of 10 percent 
for residuals of a left knee injury with PFS had not been met 
prior to August 31, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5110(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a Codes 
5003, 5257, 5260 (2001); 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West 
Supp. 2001)), substantially modifying the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects claims pending on 
or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999 to November 9, 2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence.  
See 38 U.S.C.A. §§ 5103-5103A.  After receiving an 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence not already 
submitted, which is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO substantially 
complied with these requirements.  A significant body of lay 
and medical evidence was developed, and the RO's statements 
and supplemental statements of the case clarified what 
evidence would be required to establish entitlement to 
increased ratings for his service-connected conditions.  The 
veteran and his representative responded to RO communications 
with additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A. O.G.C. Prec. 16-92, 
para. 16 (57 Fed. Reg. 49,747 (1992)) (if an appellant raises 
an argument or asserts applicability of a law or Court 
analysis, it is unlikely that he or she could be prejudiced 
if the Board proceeds to decision on the matter raised).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  This obligation was 
satisfied by VA compensation examinations performed in April 
1998 and August 2000, described below.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record, and that a remand on the issues 
being finally adjudicated would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

VA recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
the amendment to 38 C.F.R. § 3.156(a), not applicable in this 
case, the changes "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.  Thus, the Board's conclusion 
that the RO has satisfied the VCAA's requirements applies 
equally to the new regulations.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Degenerative Joint Disease of the Lumbosacral Spine

Service medical records show that the veteran has complained 
of back pain since at least 1985, and that this condition was 
reviewed by an Army Physical Evaluation Board (PEB) on 
several occasions.  Although he was found fit for duty, he 
was assigned a permanent "P3" profile as a result of the 
back condition, indicating it would require restrictions in 
his military duty.  VA outpatient treatment records from 1997 
and 1998 indicate that he occasionally complained of back 
pain, but do not show any special limitations produced by 
this condition, or any specific treatment other than non-
steroidal anti-inflammatory drugs (NSAIDs).

After submitting his most recent claim for increased rating, 
the veteran was examined at the Temple VA Medical Center (MC) 
in April 1998.  His chief complaint was of pain and weakness 
in the low back, which caused limited motion, fatigability 
and lack of endurance.  He reported that it was very painful 
for him to do his job, which required standing his entire 
work shift.  At the time of his examination, he had not had 
any "flare-up" since 1996.  He used no brace or cane, and 
had undergone no surgery.  He reported having to roll out of 
bed onto his knees to get up in the morning, and stated that 
he often had to lean against a wall while at work.  He took 
Naprosyn and used ointment for joint pain.  However, he was 
able to function in most respects and worked as a machine 
operator.

X-ray studies showed no changes since August 1995.  There was 
some straightening of the normal lumbar lordosis, but normal 
vertebral alignment and disc spaces.  The spine was not 
painful to palpation, but there was pain on changing position 
while sitting.  Range of motion of the spine was limited to 
50 degrees flexion, of a normal 90 degrees, secondary to 
pain.  Extension was "normal," and he was reported able to 
turn to the sides without difficulty.  Straight leg test was 
positive, right greater than left, and musculature of the 
back was mildly atrophied due to disuse.  Gait and stance 
appeared normal.  The diagnosis was chronic lumbosacral 
strain and early degenerative disease with mild-to-moderate 
functional impairment.  

The veteran's most recent medical examination was performed 
at the Temple VAMC on August 31, 2000.  At that time, he 
reported constant, daily back pain, which increased and 
decreased depending on level of activity.  The pain was 
alleviated with NSAIDs and rest.  No surgeries had been 
performed in the interval since the prior examination, and 
the veteran still used no brace or other aid, although he 
reported that the condition had worsened.  The examiner 
indicated that the back condition interfered with the 
veteran's work performance by making it difficult to bend and 
lift objects, and that this also interfered with his 
household chores and recreation.  Objectively, there was 
tenderness to palpation along the paravertebral muscles and 
lumbar vertebrae, although the straight leg raising test was 
negative (in contrast to the prior examination).  There was 
no obvious deformity noted, and the veteran was able to walk 
on the balls and heels of his feet.  Range of lumbar spine 
motion was 0-40 degrees in flexion, 0-20 degrees in 
extension, with lateral flexion of 0-30 degrees left and 
right.  Pain was present in the last 10 degrees of movement 
in each plane.  The examiner stated that he was unable to 
estimate the amount of any additional impairment during 
flare-ups of the veteran's condition.  X-ray studies were 
said to demonstrate moderately severe facet joint 
osteoarthritis at the lower two lumbar levels, with mild 
levoscoliosis at the L5-S1 level.  The diagnosis was 
degenerative joint disease of the lumbar spine.

The RO has rated the residuals of the veteran's low back 
injury as 20 percent disabling under 38 C.F.R. § 4.71a, Code 
5295.  A 20 percent rating is appropriate where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, while 
assignment of a 40 percent rating requires severe disability, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, so some of the above with abnormal mobility on 
forced motion.  There is currently no medical evidence of 
muscle spasm, loss of lateral spine motion, joint space 
narrowing or irregularity, Goldthwaite's sign or other severe 
disability.  Thus, a rating in excess of 20 percent for 
lumbosacral strain is not appropriate.  

When evaluating the severity of a disability consideration 
must also be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127 (1993).  In this regard, the veteran clearly 
suffers from osteoarthritis.  Degenerative arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a, Code 
5003.  Accordingly, the Board must also consider limitation 
of motion of the lumbar spine (38 C.F.R. § 4.71a, Code 5292) 
as an alternative source of rating criteria.  Under this 
code, a 20 percent rating is appropriate for moderate 
impairment; a 40 percent rating requires a severe limitation 
of motion.  The Board also considered rating the veteran's 
condition as intervertebral disc syndrome under Code 5293, 
but rejected this possibility since the medical evidence 
demonstrates no disc involvement.

Based on the above, the Board considers a rating for 
arthritis of the lumbar spine under Code 5003-5292 to be the 
most appropriate and advantageous to the veteran.  The 
veteran's lumbar spine motion is limited to 40 degrees of a 
normal 90 degrees in flexion.  Lumbar spine motion in left 
and right flexion and rotation is not substantially 
inhibited.  While the loss of 50 degrees of forward flexion 
can fairly be said to be a moderate impairment of function, 
there is no evidence of any additional restriction of 
function which would warrant characterizing the overall 
impairment as severe.  

The medical evidence also makes it apparent that the 
veteran's low back condition is painful, as demonstrated both 
by his subjective complaints and the objective findings 
elicited at the times of the two recent VA examinations.  The 
functional limitation of the low back (i.e., limitation of 
motion) is clearly due to this pain, as it is the chief 
factor which prevents further movement.  However, there is no 
evidence that pain produces any greater disability than that 
which has already been considered in assigning a 20 percent 
evaluation.  Therefore, assignment of an additional rating 
for pain, or limitation of motion produced by pain, would 
constitute evaluation of the same manifestation under 
different diagnoses, which amounts to prohibited pyramiding.  
38 C.F.R. § 4.14.  See also generally Johnson v. Brown, 9 
Vet.App. 7 (1996); DeLuca v. Brown, 8 Vet.App. 202 (1996); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1996); cf. Esteban v. Brown, 6 
Vet.App. 259, 261-62 (1994) (permitting rating under separate 
diagnostic codes only where none of the symptomatology is 
duplicative or overlapping).  Accordingly, the Board finds 
that no basis exists for an evaluation in excess of 20 
percent for the veteran's lumbosacral spine condition, and 
his appeal for a higher rating must be denied.

Migraine Headaches

Service medical records demonstrate that the veteran suffered 
from headaches during his active duty, and VA outpatient 
treatment notes show post-service complaints of headaches to 
have continued.  The veteran's April 1998 VA examination 
report showed that these headaches tended to last for a few 
hours, perhaps twice a week.  Medication and rest relieved 
the pain and allowed him to continue with his activities.  
There were no unusual aspects (although some slight photo-
sensitivity was noted), and he denied any impairment in 
strength, coordination or tremor due to headache.  The 
examiner diagnosed tension-type headache, rather than 
migraine, based on the veteran's reported symptoms.

The August 31, 2000 medical examination report indicates that 
the nature and severity of the veteran's headaches had 
increased, with headaches now occurring approximately three 
times monthly, lasting 3-4 hours if medication was taken.  In 
addition to headache pain, symptoms were reported to include 
photophobia, blurred vision and light-headedness.  The 
veteran reported using a dark room to aid recovery, in 
addition to medication.  The diagnosis was migraine 
headaches.

Migraine headaches are rated under 38 C.F.R. § 4.124a, Code 
8100, which provides a 10 percent rating for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is assigned for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, while the maximum 
schedular rating of 50 percent is assigned for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

Based on these criteria, it appears that a non-compensable (0 
percent) rating was properly assigned for the veteran's 
headaches as of the date his claim for an increase was 
received, in February 1998.  The April 1998 VA examination 
report suggests that headaches were occurring on a fairly 
frequent basis, but indicates that they were not prostrating 
in nature, i.e., the veteran was able to continue with his 
activities with medication and some rest.  However, the 
August 2000 examination report indicates that the character 
of headaches had changed, and that although less frequent (2-
3 times monthly versus twice weekly), they were so severe 
that normal work or activity could not go on.  The report 
does not show the attacks to be either "completely" 
prostrating, i.e., preventing any activity, nor does it 
indicate that any economic inadaptability has resulted from 
the increased symptoms.  Accordingly, the Board concurs with 
the RO's initial assignment of a noncompensable rating from 
the date the current claim was received, but finds that this 
should have been increased to a 30 percent rating, rather 
than a 10 percent rating, from the date of the August 2000 VA 
examination.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Residuals of a Left Knee Injury with PFS

Service medical records show that the veteran injured his 
left knee in 1984, and continued to have relatively minor 
impairment related to that injury during the remainder of his 
active service.  A VA examination in November 1992 showed 
pain during weather changes to be the chief complaint at that 
time, and a noncompensable rating was assigned when service 
connection was granted for the condition in a March 1993 
rating decision.  VA outpatient treatment records through 
March 1998 show no complaints relative to the left knee.

At his April 1998 VA examination, the veteran reported 
occasional swelling, locking and giving way in both knees.  
No effusion, instability, weakness or tenderness was noted on 
examination, and there was no abnormal knee movement.  The 
veteran did not use any brace, cane or other aid to help with 
movement and his gait appeared normal.  Range of motion of 
the knee was full extension, with flexion from 0-80 degrees 
(versus 140 degrees normally; see 38 C.F.R. § 4.71, Plate 
II).  This limitation was claimed to be the result of pain 
radiating from the knee to the lower back.  X-ray studies 
taken in 1996 were reviewed, and reportedly showed normal 
knees.  The examiner diagnosed left knee mild chondromalacia 
with minimal to mild impairment.  

The August 2000 examination report contains the veteran's 
complaints of left knee pain, weakness, stiffness, 
fatigability and lack of endurance, which waxed and waned 
through the day, depending on his level of activity.  Weather 
was also said to affect the knee.  On objective examination, 
mild effusion and swelling were present, as well as crepitus 
during range of motion testing.  There was no ligament 
instability.  Range of motion of the left knee was from 0-60 
degrees flexion, slightly reduced from the April 1998 
examination.  X-ray studies showed an intact and normally 
aligned left knee, with normal joint space.  Minimal spurring 
was present at the superior border of the patella at the 
insertion of the quadriceps tendon.  The examiner evaluated 
this as a normal study.  

The RO has rated the veteran's left knee condition under 
38 C.F.R. § 4.71a, DC 5257, which evaluates knee impairments 
demonstrating recurrent subluxation or lateral instability.  
A 10 percent rating is assigned where this condition is 
deemed slight.  A 20 percent rating is appropriate for 
moderate impairment, while assignment of a 30 percent rating 
requires a severe knee impairment manifested by recurrent 
subluxation or lateral instability.  The RO assigned a 10 
percent evaluation effective as of the date the claim for an 
increased rating was received, and a 20 percent rating as of 
the date of the August 2000 examination.

The Board has also considered rating the veteran's condition 
as limitation of leg flexion.  Code 5260 provides a 
disability rating of zero percent when flexion is limited to 
60 degrees, 10 percent with flexion to 45 degrees; 20 percent 
with flexion limited to 30 degrees, and 30 percent when leg 
flexion is limited to 15 degrees.

Based on the medical evidence there is no clear indication of 
impairment of the knee involving subluxation or instability, 
other than the veteran's report of occasional giving way.  
Even giving credit to those reports, impairment of the knee 
from instability would not appear to be any more than slight, 
and no increase in either the 10 percent rating assigned as 
of the date of the current claim or the 20 percent rating 
currently assigned would be warranted under Code 5257.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Turning to 
limitation of flexion of the leg, flexion demonstrated at the 
time of the April 1998 examination was 80 degrees, which 
would not warrant a compensable evaluation.  The limitation 
of flexion to 60 degrees shown on August 2000 examination is 
likewise noncompensable.  As with the lumbar spine, it is 
noted that this limitation of motion is the claimed result of 
pain.  Thus, assignment of an additional rating for pain is 
not permitted.  38 C.F.R. § 4.14; see also Johnson; DeLuca; 
Esteban, supra.  Accordingly, the Board finds that the 
criteria for ratings in excess of those assigned by the RO 
have not been met.

The Board also reviewed a VA General Counsel precedential 
opinion which holds that a claimant who has both arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257, while cautioning that any such separate 
rating must be based on additional disabling symptomatology.  
See VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), 62 Fed. Reg. 63604 
(Dec. 1, 1997).  However, this is not appropriate in the 
current claim, since there is no diagnosis of arthritis.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88 (1996); Bagwell v. Brown, 9 Vet.App. 337 
(1996).  In this case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
disabilities, either standing alone or taken in combination, 
have caused marked interference with employment (beyond that 
contemplated in the schedular ratings) or necessitated 
frequent periods of hospitalization.  Absent such factors, 
the Board finds that the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards and need not remand this matter to the RO for 
additional consideration.  Bagwell, 9 Vet.App. at 338-39; 
Shipwash v. Brown, 8 Vet.App. 218 (1995).


ORDER

Increased ratings for degenerative joint disease of the 
lumbar spine and residuals of a left knee injury with PFS are 
denied.

A rating of 30 percent, but no higher, for migraine headaches 
is granted, effective August 31, 2000.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 



